            Case 5:20-cv-01108-FB Document 1 Filed 09/17/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

PURE PARTY GP, LLC d/b/a                         §
PURE PARTY ICE                                   §
     Plaintiff,                                  §
                                                 §
v.                                               §           CIVIL ACTION NO. 5:20-cv-01108
                                                 §
STATE AUTO MUTUAL INSURANCE                      §
COMPANY and NATALIE THOMAS                       §
     Defendants.                                 §

                                   NOTICE OF REMOVAL

       Defendants State Auto Mutual Insurance Company and Natalie Thomas (“Defendants”),

through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, file this Notice

of Removal of the lawsuit captioned Pure Party GP, LLC d/b/a Pure Party Ice v. State Auto

Mutual Insurance Company; Cause No. 2020CI15074; In the 408th Judicial District of Bexar

County, Texas.

                                             I.
                                        BACKGROUND

       1.      Plaintiff Pure Party GP, LLC d/b/a Pure Party Ice (hereinafter “Plaintiff”) initiated

the present action by filing its Original Petition in Cause No. 2020CI15074; In the 408th Judicial

District of Bexar County, Texas on August 11, 2020 (the “State Court Action”). See Plaintiff’s

Original Petition, attached as Exhibit A.

       2.      Defendants appeared and answered on September 17, 2020, asserting a general

denial to the claims and allegations made in Plaintiff’s Original Petition. See Defendants’ Original

Answer, attached as Exhibit C.
            Case 5:20-cv-01108-FB Document 1 Filed 09/17/20 Page 2 of 6




       3.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A, and a copy of all process,

pleadings, and orders served upon Defendant Natalie Thomas (“Thomas”) in the State Court

Action are incorporated in Exhibit B .

       4.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendants will give written notice of the removal to Plaintiff through its attorney of record, and

to the clerk of the 408th Judicial District Court of Bexar County, Texas.

       5.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendants of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                                II.
                                           JURISDICTION

       6.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.     Diversity of Parties

       7.      Plaintiff Pure Party GP, LLC d/b/a Pure Party Ice is a Texas limited liability

company. Citizenship of a limited liability company is determined by the citizenship of all of its

members.1 A diligent search of publicly available information on the members of Pure Party GP,

LLC d/b/a Pure Party Ice has been conducted, and the following persons with corresponding

mailing addresses are identified as members in the most recent Public Information Report filed by

Pure Party GP, LLC with the Texas Secretary of State in 2019: Jack E Bradford Jr. of 15255

1
       MidCap Media Finance, LLC v. Pathway Data, Inc., 929 F.3d 310, 314 (5th Cir. 2019).



                                                     2
              Case 5:20-cv-01108-FB Document 1 Filed 09/17/20 Page 3 of 6




Flying Circle Helotes, TX 78023, Mark W. Biediger of 11666 Ford Road Adkins, TX 78101, and

Paul Flaman of 20 Stafford Court, San Antonio, TX 78217.

        8.      After a diligent search of publicly available information, Jack E Bradford Jr., Mark

W. Biediger, and Paul Flaman are citizens of the state of Texas. No other members of Pure Party

GP, LLC d/b/a Pure Party Ice were discovered through a diligent search and review of publicly

available records, and Defendants have no reason to believe that any members share the citizenship

of Defendants. Based on information and belief after diligent inquiry, and pursuant to 28 U.S.C. §

1332(a), Plaintiff Pure Party GP, LLC d/b/a Pure Party Ice is a citizen of the state of Texas.

        9.      Defendant Natalie Thomas is a citizen of the State of Ohio.

        10.     State Auto Mutual Insurance Company is organized under the laws of Ohio and

maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Defendant is a citizen of the State of Ohio.

        11.     Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.      Amount in Controversy

        12.     It is facially apparent from Plaintiff’s live petition that the amount in controversy in

this case exceeds $75,000 rendering removal proper. Generally, “the sum demanded in good faith in

the initial pleading shall be deemed to be the amount in controversy.”2 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.3 In




2
        28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at *1
        (S.D. Tex. May 3, 2013).
3
        Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
        (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).




                                                      3
             Case 5:20-cv-01108-FB Document 1 Filed 09/17/20 Page 4 of 6




addition, penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.4

13.     Here, Plaintiff seeks “monetary relief of $200,000 to $1,000,000.” Exhibit A, Plaintiff’s

Original Petition, at introductory paragraph at page 1. The threshold for diversity jurisdiction,

$75,000, is therefore met by the allegations of Plaintiff’s Original Petition.

14.     Plaintiff further seeks compensation for (a) actual damages, (b) treble damages, (c)

exemplary damages; (d) attorney’s fees; and (e) pre- and post-judgment interest. See Exhibit A at

Prayer, page 11. Plaintiff has alleged that Defendants’ conduct was wrongful and done knowingly,

entitling it to a trebling of actual damages under Texas Insurance Code Chapter 541. See Id.

Exhibit A, § XII; Tex. Ins. Code sections 541.002 & 541.152. Penalties, exemplary damages, and

attorneys’ fees are included as part of the amount in controversy.5

15.     Courts may also look past the pleadings to analyze a plaintiff’s pre-suit demand as well as

all categories of damages sought in the lawsuit to determine the amount in controversy.6 Here,

this analysis plainly sets the amount in controversy past the $75,000 threshold for this Court’s

jurisdiction. Plaintiff’s June 11, 2020 demand claimed over $297,589.28 in in actual damages.

Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is satisfied.

16.     The amount in controversy plainly exceeds $75,000, exclusive of interest and costs. See

Exhibit A.      Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.




4
        See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
        also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
5
          See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
6
        Villarreal v. State Farm Lloyds, No. 7:15-cv-292, 2015 WL 5838876 at *2 (S.D. Tex. Oct. 7, 2015).



                                                       4
             Case 5:20-cv-01108-FB Document 1 Filed 09/17/20 Page 5 of 6




                                             III.
                                         CONCLUSION

       17.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       18.     WHEREFORE, Defendants State Auto Mutual Insurance Company and Natalie

Thomas hereby provide notice that this action is duly removed.


                                              Respectfully submitted,

                                              /s/ Patrick M. Kemp
                                              Patrick M. Kemp
                                              Texas Bar No. 24043751
                                              pkemp@smsm.com
                                              Ethan D. Carlyle
                                              Texas Bar No. 24031794
                                              ecarlyle@smsm.com
                                              Segal McCambridge Singer & Mahoney
                                              100 Congress Avenue, Suite 800
                                              Austin, Texas 78701
                                              (512) 476-7834
                                              (512) 476-7832 – Facsimile

                                              ATTORNEYS FOR DEFENDANT STATE
                                              AUTO MUTUAL INSURANCE COMPANY
                                              AND NATALIE THOMAS




                                                 5
           Case 5:20-cv-01108-FB Document 1 Filed 09/17/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via Email and U.S. Mail this the 17th day of September, 2020 to:

       Robert W. Loree
       Stephen Fields
       Loree & Lipscomb
       The Terrace at Concord Park
       777 E. Sonterra, Suite 320
       San Antonio, TX 78258
       rob@lhllawfirm.com
       stephen@lhllawfirm.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                6
